J. S41018/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA                :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                                            :
                    v.                      :
                                            :
WILLIAM VALENTINE                           :
                                            :
                    Appellant               :     No. 2060 EDA 2015

                   Appeal from the PCRA Order May 15, 2015
                 In the Court of Common Pleas of Bucks County
                Criminal Division No(s): CP-09-CR-0003521-2012


BEFORE: BENDER, P.J.E., DUBOW, J., and STEVENS, P.J.E. *

JUDGMENT ORDER BY DUBOW, J.:                            FILED JUNE 22, 2016

        Appellant, William Valentine, appeals pro se from the Order of May 15,

2015, which denied his Post-Conviction Relief Act (PRCA)1 Petition.       After

careful review, we dismiss the appeal.

        A detailed recitation of the facts is not necessary to our disposition.

Appellant’s brief is insufficient, hard to comprehend, unsupported, and at

times illegible. Appellant failed to comply with the briefing requirements set

forth in Pa.R.A.P. 2111-2140 and we are, therefore, unable to conduct

meaningful appellate review.




*
    Former Justice specially assigned to the Superior Court.
1
    42 Pa.C.S. §§ 9541-9546.
J.S41018/16


      Appellate briefs must materially conform to the requirements of the

Pennsylvania Rules of Appellate Procedure and this Court may quash or

dismiss an appeal if the defect in the brief is substantial. Commonwealth

v. Adams, 882 A.2d 496, 497-98 (Pa. Super. 2005); Pa.R.A.P. 2101.

      “[A]lthough this Court is willing to construe liberally materials filed by

a pro se litigant, pro se status generally confers no special benefit upon an

appellant.” Commonwealth v. Lyons, 833 A.2d 245, 251-52 (Pa. Super.

2003) (citation omitted).      “To the contrary, any person choosing to

represent himself in a legal proceeding must, to a reasonable extent,

assume that his lack of expertise and legal training will be his undoing.”

Adams, supra at 498 (citation omitted).

      Our review of Appellant’s Brief exposes substantial violations of the

Rules of Appellate Procedure: it does not contain a statement of jurisdiction,

an order or other determination in question, a statement of the scope and

standard of review, a statement of the questions involved, a summary of

Appellant’s argument, or a procedural history of the case.       See Pa.R.A.P.

2111(a)(1)-(4); (6); 2114; 2115; 2116; 2117(a)(1); 2118.

      Appellant includes a “Factual History” section but fails to cite to the

record and provide “an appropriate reference in each instance to the place in

the record where the evidence substantiating the fact relied on may be

found.” Pa.R.A.P. 2117(a)(4); see also Pa.R.A.P. 2132; Appellant’s Brief at

1 (unpaginated).



                                     -2-
J.S41018/16


      Most importantly, Appellant’s argument, which is under the same

heading as “Factual History,” contains numerous defects and fails to comply

with Pa.R.A.P. 2119. He fails to ensure that the argument is “divided into as

many parts as there are questions to be argued.” Pa.R.A.P. 2119(a); (c).

Appellant provides some citations to case law but fails to engage in

meaningful discussion or analysis of any authority that he cites.       See

2119(a)-(d).    The argument consists of unorganized thoughts and no

analysis or discussion of how the cited case law is relevant to the issues

Appellant is attempting to raise.

      These substantial omissions and defects preclude meaningful review.

Accordingly, we suppress Appellant’s Brief and dismiss his appeal.       See

Adams, supra at 497-98; Pa.R.A.P. 2101.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/22/2016




                                    -3-